— Appeal by the defendant from a judgment of the County Court, Westchester County (La Cava, J.), rendered December 19, 1991, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
*815Ordered that the judgment is affirmed.
At no time before the instant appeal did the defendant express any dissatisfaction with his representation by Legal Aid counsel, who served him well by obtaining for him the minimum sentence allowable by law. Based upon the record before us, the defendant received the effective assistance of counsel (see, People v Jones, 114 AD2d 974; People v Oquendo, 112 AD2d 955). Mangano, P. J., Sullivan, O’Brien, Ritter and Pizzuto, JJ., concur.